SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT, dated as of the 11th day of September, 2014, to the Distribution Agreement dated as of December 10, 2009, as amended August 9, 2010 (the “Agreement”) is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; and WHEREAS, the parties to the Agreement desire to amend the listed series of the Trust to add the Poplar Forest Outliers Fund and the Poplar Forest Cornerstone Fund. NOW THEREFORE, pursuant to Section 11 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A is hereby superseded and replaced with the Amended Exhibit A attached hereto The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ADVISORS SERIES TRUST QUASAR DISTRIBUTORS, LLC By:/s/ Douglas G. Hess By:/s/ James R. Schoenike Print Name:Douglas G. Hess Print Name:James R. Schoenike Title:President Title: President Poplar Forest Exhibit A to the Distribution Agreement Fund Names Separate Series of Advisors Series Trust Name of Series Date Added Poplar Forest Partners Fund on or after December 31, 2009 Poplar Forest Outliers Fund on or after September 11, 2014 Poplar Forest Cornerstone Fund on or after September 11, 2014 Poplar Forest
